                                                                                         FILED
                                                                                2018 Nov-29 AM 10:05
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

DIONNE CARLOS MCKINNEY,                   }
                                          }
      Petitioner,                         }
                                          }
v.                                        } Case No.: 1:17-cv-1994-MHH-TMP
                                          }
JIMMY KILGORE, et al.,                    }
                                          }
      Respondents.                        }

                          MEMORANDUM OPINION

      On November 23, 2017, Mr. McKinney filed a petition for writ of habeas

corpus pertaining to his pretrial detention in the Talladega County Jail. (Doc. 1,

pp. 1, 5-7, 20). The respondents answered on January 2, 2018 and moved to

dismiss Mr. McKinney’s claims as unexhausted. (Doc. 4, p. 5).

      On January 3, 2018, the magistrate judge assigned to this case ordered Mr.

McKinney to show cause why the Court should not dismiss this case. (Doc. 5, p.

1). On August 29, 2018, the magistrate judge recommended that the Court dismiss

this action without prejudice because Mr. McKinney did not exhaust state court

remedies before he filed his federal habeas petition. (Doc. 6, p. 6). The magistrate

judge notified Mr. McKinney of his right to object to the recommendation. (Doc.

6, pp. 6-7).
       To date, Mr. McKinney has not objected to the magistrate judge’s report and

recommendation. Mr. McKinney also has not requested additional time to file

objections.1

       A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

       Based on its review of the record in this case, the Court finds no errors in the

magistrate judge’s report.       Therefore, the Court adopts the magistrate judge’s

report and accepts his recommendation. The Court will issue a separate dismissal

order consistent with this memorandum opinion.

       The Court directs the Clerk to please mail a copy of this order to Mr.

McKinney at his address of record in this case and at his address of record in case

number 18-787 (see Doc. 34).



       1
          In a separate § 1983 action that Mr. McKinney filed in this Court, Mr. McKinney
recently advised the Court that he was about to be released from jail. McKinney v. Kilgore, 17-
787, Doc. 34 (dated October 5, 2018). Mr. McKinney should have received the magistrate
judge’s report in this habeas case before he was released from jail. The United States Postal
Service has not returned the report to the Court.
                                                  2
DONE this 29th day of November, 2018.



                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE




                               3
